The offense is the possession of intoxicating liquor for the purpose of sale, punishment fixed at confinement in the penitentiary for a period of three years.
A search of the appellant's house resulted in the discovery of about three pints of whiskey. The appellant's wife was *Page 234 
endeavoring to mix it with dish water. Appellant introduced no testimony, and the only evidence in the record is that coming from the officers who searched the premises.
There are several bills of exceptions, but only one may be noticed. Therefrom it appears that the search warrant upon which the officers who searched the premises acted, was based upon an affidavit in which there was set forth no fact or circumstance as ground for the belief upon which the search warrant sought might be issued. Objection having been urged to the testimony showing the result of the search, the testimony should not have been received.
There being no testimony save that mentioned as a predicate for the conviction, the judgment is reversed and the cause remanded.
Reversed and remanded.